DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 12 November 2021.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1, 2, 4-9, 11-16, 18-20 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes 

Authorization for the following examiner’s amendment was given in a telephone interview with Carol E. Thorstad-Forsyth (Reg. No. 56,455) on 19 January 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 15 and 18 have been amended as follows:

	15. (Currently Amended)  A smart apparatus, comprising a machine-readable storage medium and a processor that are communicatively connected by an internal bus, and a camera, a first infrared thermometer, a second infrared thermometer and a reference object, wherein the machine-readable storage medium stores a computer program executable by the processor, and the camera, the first infrared thermometer and the second infrared thermometer are connected with the processor, the reference object comprises a skin-like surface, a heater and a temperature feedback control circuit, and a temperature value of the reference object is constant, a distance between the second infrared thermometer and the reference object is constant and is equal to a preset distance threshold, and when the computer program is executed by the processor the processor is caused to perform the following operations:
starting the camera and the first infrared thermometer when a temperature measuring instruction is received;

acquiring a distance between the first infrared thermometer and the user;
controlling the first infrared thermometer to measure a temperature of the part to be measured of the user and obtain a first temperature value when the distance is equal to the preset distance threshold, wherein the preset distance threshold is set according to a focal length of a Fresnel lens of the first infrared thermometer; 
controlling the second infrared thermometer to measure the temperature of the reference object and obtain a second temperature value; and
determining a value or a value range of a body temperature of the user according to a preset rule and the first temperature value and the second temperature value obtained.

18. (Currently Amended)  The smart apparatus according to claim 15, wherein the identifying the image to determine a part to be measured of the user comprises:
conducting face identification on the image, to determine a part on a user’s forehead as the part to be measured, and
calculating according to the first temperature value and the second temperature value to obtain a third temperature value, and determining the value or the value range of the user’s body temperature corresponding to the third temperature value according to a preset rule of conversion between forehead temperatures and body temperatures.

Allowable Subject Matter
s 1-2, 4-9, 11-16, 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “obtain a first temperature value when the distance is equal to a preset distance threshold, wherein the preset distance threshold is set according to a focal length of a Fresnel lens of the first infrared thermometer; determining a value or a value range of a user's body temperature according to a preset rule and the measured temperature; providing a reference object and simulating an external environment to construct an environment of the reference object, wherein the reference object comprises a skin-like surface, a heater and a temperature feedback control circuit, and a temperature value of the reference object is constant; providing a second infrared thermometer for measuring a temperature of the reference object, wherein a distance between the second infrared thermometer and the reference object is constant and is equal to the preset distance threshold”.

Regarding claims 8 and 15, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Abreu. US Patent Application Publication No. 2017/0095205 teaches apparatus and method for measuring biologic parameters.

2.	Abreu US Patent Application Publication No. 2017/0065183 teaches thermal imaging system.

3.	Abreu US Patent Application Publication No. 2015/0150453 teaches thermal imaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 24, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633